Case 1:20-cv-05728-RBK-KMW Document 23 Filed 11/16/20 Page 1 of 10 PageID: 189




 Duane Morris LLP
 A Delaware Limited Liability Partnership
 Patrick J. Kearney, Esquire (#022662003)
 Joseph J. Pangaro, Esquire (#214572016)
 30 South 17th Street
 Philadelphia, PA 19103-4196
 Telephone: (215) 979-1171
 Fax: (215) 689-4907

 Stagnaro, Saba & Patterson Co., LPA
 Jeffrey M. Nye (Pro Hac Vice Application Pending)
 2623 Erie Avenue
 Cincinnati, OH 45207
 jmn@sspfirm.com
 Telephone: (513) 533-6714
 Fax: (513) 533-2999
 Counsel for Reading Rock Northeast LLC

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 READING ROCK NORTHEAST,
 LLC,                                                  Civil Action No. 1:20-CV-5728

                  Plaintiff,

           v.

 WILLIAM N. RUSSELL III et al.                          CERTIFICATION OF JEFFREY M.
                                                         NYE PURSUANT TO L. CIV. R.
                  Defendants.                             101.1(C) FOR PRO HAC VICE
                                                                  ADMISSION


           I, Jeffrey M. Nye, being of full age, hereby certify as follows:

           1.     I am a partner at the law firm of Stagnaro, Saba & Patterson Co., LPA, in

 Cincinnati, Ohio.




 DM1\11281592.2
Case 1:20-cv-05728-RBK-KMW Document 23 Filed 11/16/20 Page 2 of 10 PageID: 190




        2.      I make this Certification pursuant to Local Civil rule 101.1, to be admitted pro

 hac vice with regard to this action.

        3.      I am and have been a member in good standing of the Ohio bar since 2007. My

 Ohio bar number is 0082247.

        4.      I am and have been a member in good standing of the Indiana bar since 2011. My

 Indiana bar number is 29800-15.

        5.      Certificates of Good Standing from Ohio and Indiana are included with this

 declaration.

        6.      I am also a member of the bars of the following federal courts: the Southern

 District of Indiana, the Southern District of Indiana Bankruptcy Court, the Northern District of

 Indiana, the Northern District of Indiana Bankruptcy Court, the Southern District of Ohio, the

 Southern District of Ohio Bankruptcy Court, the Northern District of Ohio, the Northern District

 of Ohio Bankruptcy Court, and the Sixth Circuit Court of Appeals.

        7.      Certificates of Good Standing from the federal district courts in the Southern

 District of Ohio, the Northern District of Ohio, and the Southern District of Indiana1, as well as

 the Sixth Circuit Court of Appeals are included with this declaration.

        8.      For the avoidance of doubt, and in light of the fact that certain Certificates of

 Good Standing for federal courts to which I am admitted are not attached to this declaration, I

 have also included in the below a table showing the contact information for the admissions clerks

 in each of the federal courts where I am admitted:



 1
   Pursuant to the Local Rules of the Bankruptcy Courts of both the Southern District of Indiana
 and the Southern District of Ohio, admission to practice before the District Court constitutes
 admission to practice before the respective Bankruptcy Courts. See S.D. Ind. B-9010-3(a)
 (Indiana); S.D. Oh. LBR 2090-1(a).

                                                  2
Case 1:20-cv-05728-RBK-KMW Document 23 Filed 11/16/20 Page 3 of 10 PageID: 191




         Court                        Admission Date       Contact

  United States District Court for the September 6, 2012   Ruth Olive
  Southern District of Indiana                             Court Services Deputy Clerk
                                                           317-229-3723
                                                           46 East Ohio Street Rm 105
                                                           Indianapolis, IN 46204
  United States Bankruptcy Court      September 6, 2012    Ruth Olive
  for the Southern District of                             Court Services Deputy Clerk
  Indiana                                                  317-229-3723
                                                           46 East Ohio Street Rm 105
                                                           Indianapolis, IN 46204
  United States District Court for the January 22, 2015    Alex Edgar
  Northern District of Indiana                             Attorney Admissions Clerk
                                                           574-246-8045
                                                           102 Federal Building
                                                           204 S Main St
                                                           South Bend, IN 46601
  United States Bankruptcy Court      January 22, 2015     Alex Edgar
  for the Northern District of                             Attorney Admissions Clerk
  Indiana                                                  574-246-8045
                                                           102 Federal Building
                                                           204 S Main St
                                                           South Bend, IN 46601
  United States District Court        January 5, 2010      Kim Lee
  Southern District of Ohio                                Case Administer
                                                           513-564-7507
                                                           Potter Stewart U.S. Courthouse
                                                           Room 103
                                                           100 East Fifth Street
                                                           Cincinnati, Ohio 45202
  United States Bankruptcy Court      January 5, 2010      Kim Lee
  Southern District of Ohio                                Case Administer
                                                           513-564-7507
                                                           Potter Stewart U.S. Courthouse
                                                           Room 103
                                                           100 East Fifth Street
                                                           Cincinnati, OH 45202

  United States District Court        January 18, 2013     LoriAnne MacKenzie
  Northern District of Ohio                                Operations Specialist
                                                           419-213-5519
                                                           1716 Spielbusch Avenue
                                                           Toledo, Ohio 43604



                                               3
       Case 1:20-cv-05728-RBK-KMW Document 23 Filed 11/16/20 Page 4 of 10 PageID: 192




  United States Bankruptcy Court       January 18, 2013      LoriAnne MacKenzie
  Northern District of Ohio                                  Operations Specialist
                                                             419-213-5519
                                                             1716 Spielbusch Avenue
                                                             Toledo, Ohio 43004

  United States Court of Appeals       April ·9, 2018         Annette Mills
  For the Sixth Circuit                                       Attorney Admissions Clerk
                                                              513-564-7041
                                                              540 Potter Stewart U .S.Courthouse
                                                             ·100 E. Fifth Street
                                                              Cincinnati, Qhio 45202-3988


        9.     I am not a member of the bar of the Supreme Court of New Jersey and therefore

am not eligible for regular admission to the bar of the District of New Jersey.

        10.    No disciplinary proceedings are pending against me in any jurisdiction and no

discipline has previously been imposed on me in any jurisdiction.

       11.     I will immediately notify the Court of any matter affecting my standing at the bar

of any other court.

       Pursuant to 28 U.S.C. § 1746, I hereby declare and certify under penalty of perjury that

the foregoing statements made by me are true and correct.




Executed on November f  >,   2020




                                                4
Case 1:20-cv-05728-RBK-KMW Document 23 Filed 11/16/20 Page 5 of 10 PageID: 193




    *0082247*
  Case 1:20-cv-05728-RBK-KMW Document 23 Filed 11/16/20 Page 6 of 10 PageID: 194




                             Certification
STATE OF INDIANA, SS:
    I, Gregory R. Pachmayr, Clerk of the Supreme Court
of Indiana, do hereby certify that
                        JEFFREY MICHAEL NYE
is a member of the bar of said Court since admission on
  September 26, 2011          , and is in good standing therein.
    Given under my hand and the seal of said Court at
Indianapolis, Indiana, this 17th day of July, 2020.


                                        GREGORY R. PACHMAYR
                                   CLERK, SUPREME COURT OF INDIANA
Case 1:20-cv-05728-RBK-KMW Document 23 Filed 11/16/20 Page 7 of 10 PageID: 195




                       ~~-®1~~
                            y;;~ rt/~&Wlkt!J'~




                       CERTIFICATE OF
                       GOOD STANDING
          f,~91" [ff.~ ~!Y~~~&Wlkt~
                 fa~ (t/~&Wlkt!J'~ db~~!Am

                             JEFFREY M. NYE
      UJDLJ~~rmd~@Jan~and~!J'lxDd~
 Mb~ 6h~!J'(t/~ 91°YJF., 2012, aMM mr~@J a~!J'~laie
                                 !J'lxDd~.
                   ~ no-~~odUHbMMb~




 Issued: October 26, 2020
       Case 1:20-cv-05728-RBK-KMW Document 23 Filed 11/16/20 Page 8 of 10 PageID: 196

AO 136 (Rev. 10/13) Certificate of Good Standing



                                       UNITED STATES DISTRICT COURT
                                                                   for the
                                                      __________
                                                         Northern District of
                                                                 District  of __________
                                                                              Ohio

                                             CERTIFICATE OF GOOD STANDING




          I,                                              Sandy Opacich                                      , Clerk of this Court,


certify that                                Jeffrey M. Nye                        , Bar #                0082247                    ,


was duly admitted to practice in this Court on                       01/18/2013             , and is in good standing as a member


of the Bar of this Court.


Dated at                                       Toledo, Ohio                           on               11/04/2020
                                                   (Location)                                              (Date)




                                   CLERK                                                      DEPUTY CLERK
Case 1:20-cv-05728-RBK-KMW Document 23 Filed 11/16/20 Page 9 of 10 PageID: 197




         UNITED STATES DISTRICT COURT
          SOUTHERN DISTRICT OF OHIO


                         CERTIFICATE OF
                         GOOD STANDING

           I, Richard W. Nagel, Clerk of this Court, certify that

                Jeffrey Michael Nye, Bar ID No. 0082247

               was duly admitted to practice in this Court on



       and is in good standing as a member of the Bar of this Court.

          Dated at __________, Ohio on __________________.
Case 1:20-cv-05728-RBK-KMW Document 23 Filed 11/16/20 Page 10 of 10 PageID: 198


        UNITED STATES COURT OF APPEALS
             FOR THE SIXTH CIRCUIT

 TO ALL WHOM IT MAY CONCERN, GREETINGS:
 THIS IS TO CERTIFY THAT

                             Jeffrey M. Nye,

 OF Cincinnati, STATE OF Ohio WAS ON MOTION, FIRST MADE TO THE COURT ON HIS

 BEHALF, DULY ADMITTED AND QUALIFIED AS AN ATTORNEY AND COUNSELOR

 OF THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT ON THE 9th

 DAY OF April, IN THE YEAR OF OUR LORD TWO THOUSAND AND EIGHTEEN, AND

 THAT HE, IS NOW IN GOOD STANDING.



                                           In Testimony Whereof, I Debbie S. Hunt,
                                           Clerk of said Court, have hereunto set my
                                           hand and affixed the seal of the said Court,
                                           at the City of Cincinnati, Ohio this 26th day
                                           of October in year of our Lord two
                                           thousand and twenty.




                                           Debbie S. Hunt
                                           Clerk, United States Court of Appeals
                                           for the Sixth Circuit



                                           Annette Mills
                                           Deputy Clerk




 Form 6CA-21
 Revised January 2002
